Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS 2$17.6 MILLION KAPALUA RESORT, Hawaii, February 23, 2015 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported net income of $17.6 million, or $0.94 per share, for 2014. This compares to a net loss of $1.2 million, or $(0.06) per share, for 2013. The Company reported revenues of $33.0 million and $15.2 million for 2014 and 2013, respectively. For the fourth quarter of 2014, the Company recognized net income of $18.8 million or $1.00 per share. For the fourth quarter of 2013, the Company recognized net income of $1.4 million or $0.07 per share. Operating revenues totaled $22.8 million and $7.2 million during the fourth quarters of 2014 and 2013, respectively. In October 2014, the Company sold an unimproved 244-acre parcel of former agricultural land located in West Maui, commonly known as Lipoa Point, to the State of Hawaii for $19.8 million. The sale resulted in a gain of approximately $19.3 million with the proceeds from the sale designated for the benefit of the Company’s pension plans. In May 2014, the Company sold a 4-acre parcel and building that serves as the maintenance facility for the Kapalua Plantation Golf Course for $2.3 million. The sale resulted in a gain of $1.5 million. In November 2013, the Company sold a 10-acre parcel in West Maui for $5.4 million. The sale resulted in a gain of $2.1 million. In June 2013, the Company sold a 7-acre parcel that was the last of its former agricultural processing facilities in Central Maui for $4.0 million. The sale resulted in a gain of $1.9 million. “We are very pleased with the substantial progress the Company has made over the past year, particularly with sales of our non-core assets and funding of our pension plan obligations,” stated Warren H. Haruki, Chairman and CEO. “We continue to work diligently toward strengthening our financial position and in managing our Maui landholdings for the long-term benefit of our stakeholders and the community .” 200 Village Road • Lahaina, Maui, Hawai‘i 96761 • 808-665-5480 • Fax 808-665-0641 tesaki@kapalua.com • www.mauiland.com Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 2014 operating results will be available on our Form 10-K filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONSOLIDAT ED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Years Ended December 31, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 22,687 $ 4,513 Commissions and Other 617 921 Leasing 5,147 4,862 Utilities 3,310 3,686 Resort amenities and other 1,246 1,230 Total Operating Revenues 33,007 15,212 OPERATING COSTS AND EXPENSES Real estate Cost of sales 1,294 2,420 Other 1,218 2,084 Leasing 2,244 2,906 Utilities 2,375 2,225 Resort amenities and other 900 725 General and administrative 2,379 2,992 Gain from settlement of contract termination - ) Depreciation 2,301 2,550 Pension and other post-retirement expenses 391 888 Total Operating Costs and Expenses 13,102 15,752 Operating Income (Loss) 19,905 ) Interest expense ) ) Income (Loss) from Continuing Operations net of income taxes of $0 17,635 ) Income from Discontinued Operations net of income tax benefit of $0 and $144 - 1,867 NET INCOME (LOSS) 17,635 ) Pension Benefit Adjustment net of income taxes of $0 ) 7,887 COMPREHENSIVE INCOME $ 11,753 $ 6,723 NET INCOME (LOSS) PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ 0.94 $ ) Discontinued Operations - 0.10 Net Income (Loss) $ 0.94 $ )
